 
 
IV 
111th CONGRESS
1st Session
H. CON. RES. 170 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2009 
Mr. Whitfield submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of the Army Community Covenant. 
 
 
Whereas members of the United States Armed Forces and their families have dedicated their lives for the safety and security of the United States; 
Whereas members of the Armed Forces have fought and died across the globe in support of freedom and to defeat tyranny and oppression; 
Whereas, in the performance of their missions on behalf of the United States, members of the Armed Forces benefit greatly from the unconditional support they receive from their families; 
Whereas the support provided military families by the local communities in which they reside is an essential source of strength for military families and vital for the continued success of members of the Armed Forces; 
Whereas members of the Armed Forces and their families continue to need the support of all Americans; 
Whereas the Army Community Covenant was established on April 17, 2008, to accomplish that goal by recognizing the strength of Army soldiers and their families and the support of their local community; 
Whereas the Army Community Covenant has extended to building local community support for all branches of the Armed Forces; and 
Whereas these Community Covenants have successfully built lasting partnerships and contributed to the readiness of the members of the Armed Forces and their families: Now, therefore, be it 
 
That Congress— 
(1)supports and encourages Community Covenant signing ceremonies between local communities and the Armed Forces throughout the United States; 
(2)encourages Americans to participate in or develop programs and services to support members of the Armed Forces and their families in their communities, especially during and after military deployments; and 
(3)resolves to take all necessary steps to support members of the Armed Forces and their families. 
 
